Citation Nr: 1022387	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  03-25 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether the September 1991 rating decision that granted 
service connection for posttraumatic stress disorder (PTSD) 
and assigned and initial noncompensable rating is final, and 
if so, whether there was clear and unmistakable error in the 
September 1991 rating decision in not assigning an initial 
compensable rating for the service-connected PTSD.  

2.  Entitlement to an initial compensable rating for the 
service-connected PTSD.

3.  Entitlement to an effective date prior to March 22, 2001 
for the assignment of a 100 percent schedular rating for the 
service-connected PTSD.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from September 1988 to August 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  

In a February 2009 decision, the Board determined that (1) 
there was no CUE in that part of the September 1991 rating 
decision which assigned an initial noncompensable disability 
rating for the service-connected PTSD; and (2) an effective 
date of September 19, 2000, but no earlier, was established 
for the assignment of the 100 percent schedular rating for 
the service-connected PTSD.  The Veteran appealed the Board's 
February 2009 decision to the United States Court of Appeals 
for Veterans Claims (Court).  

While the claim was pending at the Court, the Veteran's 
representative and the VA Office of General Counsel filed a 
Joint Motion requesting that the Court remand the Board's 
decision and return the case to the Board for further 
development and readjudication.  In an October 2009 Order, 
the Court granted the Joint Motion.  The case was returned to 
the Board.  

The inextricably intertwined issues of entitlement to an 
initial compensable rating for the service-connected PTSD and 
entitlement to an effective date for the assignment of a 100 
percent schedular rating for the service-connected PTSD prior 
to March 22, 2001 are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The inextricably 
intertwined issue of entitlement to an initial compensable 
rating for the service-connected PTSD must first be addressed 
by the RO before a decision on the merits of the earlier 
effective date claim can be reached because if the RO 
determines that an initial 100 percent rating is warranted 
for the service-connected PTSD, then the earlier effective 
date issue becomes moot.  VA will notify the appellant if 
further action is required.


FINDINGS OF FACT

1.  At the time of the Veteran's initial claim of service 
connection for PTSD in January 1991, the Veteran identified 
her mailing address on the claim form as [redacted].  

2.  In May 1991, the Veteran submitted a VA Form 21-4138 
which identified a new home address as being on [redacted] 
[redacted].  

3.  A September 1991 rating decision granted service 
connection for PTSD and assigned an initial noncompensable 
rating, effective from December 27, 1990; notice of the 
September 1991 rating decision was mailed to the Veteran at 
the [redacted] address later that same month.  

4.  The RO Received the Veteran's Notice of Disagreement with 
the initial noncompensable rating for the service-connected 
PTSD in September 1991.  

5.  In November 1991, the RO mailed a Statement of the Case 
to the Veteran at her previous address on [redacted]; no 
timely VA Form 9, substantive appeal was received.  

6.  The presumption of administrative regularity has been 
rebutted by clear and convincing evidence to the contrary.  


CONCLUSIONS OF LAW

1.  The September 1991 rating decision is not final.  38 
U.S.C.A. § 7105 (West 2002)

2.  The criteria for vacating the Board's February 2009 
decision have been met.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2009).

3.  In the absence of a final decision, the Board has no 
jurisdiction to adjudicate the merits of the motion for 
revision of a decision based on clear and unmistakable error.  
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400 (2009).


REASONS AND BASIS FOR FINDINGS AND CONCLUSIONS

I.  VACATUR

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904.    

In this case the February 2009 decision must be vacated 
because it has been determined that the RO's September 1991 
decision, which bears directly and substantially on the 
Board's February 2009 decision, is not final and remains 
pending.  

In the October 2009 Joint Motion for Remand, the Veteran's 
representative and the VA Office of General Counsel (the 
parties) pointed out the possibility that the September 1991 
rating decision may not be final.  Upon further review of the 
evidence of record in this case, the Board agrees with the 
parties to the Joint Motion that the September 1991 decision 
is not final, because the presumption of administrative 
regularity is rebutted by clear and convincing evidence to 
the contrary, as explained hereinbelow.  

The Veteran's initial claim of service connection for PTSD 
was received at the RO in January 1991.  The Veteran 
identified her mailing address on the claim form as [redacted] 
[redacted].  

In April 1991 correspondence to the Veteran (sent to the [redacted] 
[redacted] address), the RO requested specific evidence from the 
Veteran in support of her claim.  In response to that 
request, the Veteran submitted a VA Form 21-4138 Statement In 
Support of Claim, dated in May 1991.  On that form, the 
Veteran identified her address as being on [redacted]. 

A September 1991 rating decision granted service connection 
for PTSD and assigned an initial noncompensable rating, 
effective from December 27, 1990.  Notice of the September 
1991 rating decision was mailed to the Veteran at the 
[redacted] address later that same month.  

The RO Received the Veteran's Notice of Disagreement with the 
initial noncompensable rating for the service-connected PTSD 
in September 1991.  

In November 1991, the RO mailed a Statement of the Case to 
the Veteran at her previous address on [redacted].  No timely 
VA Form 9, substantive appeal was received.  

In essence, the Statement of the Case was mailed to an 
incorrect address, and thus, the September 1991 rating 
decision never became final.  The Veteran timely filed a 
Notice of Disagreement to the September 1991 rating decision, 
but the RO mailed the Statement of the Case to an old address 
of the Veteran; thus, it cannot be presumed that the Veteran 
received the Statement of the Case.  As such, the time period 
upon which the Veteran had to submit a timely substantive 
appeal had not yet begun to toll.  This is discussed in more 
detail in the Remand portion of the decision below.  

The time for appealing either an RO or a Board decision does 
not run if VA failed to provide information or material 
critical to the appellate process.  See Tablazon v. Brown, 8 
Vet. App. 359 (1995) (because the VA did not furnish the 
Veteran with a statement of the case, he was unable to file a 
"formal appeal" with the Board and the RO rating decision did 
not become final).  

In light of the finding that the September 1991 prior rating 
decision is not final the February 19, 2009 decision must be 
vacated.  As noted in greater detail below, there can be no 
CUE claim absent a prior final decision, and the merits of 
the inextricably intertwined claim of entitlement to an 
effective date for a 100 percent schedular rating for the 
service-connected PTSD must be readjudicated.  

Accordingly, the February 19, 2009 Board decision addressing 
the issue of whether there was CUE in a September 1991 rating 
decision that denied an initial compensable rating for the 
service-connected PTSD, and which assigned an effective date 
of September 19, 2000, but no earlier, for the assignment of 
a 100 percent scheduler rating for the service-connected PTSD 
is vacated.

II.  CUE Motion - Dismissal

The Court remanded the February 2009, Board decision, which 
(a) denied the Veteran's motion to establish CUE in that 
portion of the September 1991 rating decision that assigned 
an initial noncompensable rating for the service-connected 
PTSD; and (b) assigned an effective date of September 19, 
2000, but no earlier for the assignment of a 100 percent 
rating for the service-connected PTSD.  The Board in turn 
determined that the September 1991 rating decision which 
granted service connection for PTSD and assigned an initial 
noncompensable rating was not final.  

This finding not only renders the February 2009 decision 
moot, but also, eliminates any basis upon which to find CUE.  
As the Board finds there was no prior final decision, there 
can be no CUE claim.  Given the Vacatur of the Board's 
February 2009 decision, there is no final decision for the 
Board to review on the basis of clear and unmistakable error.  
Accordingly, the Board does not have jurisdiction to 
adjudicate the merits of the motion and it is dismissed.

ORDER

The September 1991 rating decision is not final.  

The Board's February 2009 decision is hereby vacated.  

The issue of whether there was CUE in the September 1991 
rating decision in not assigning an initial compensable 
rating for the service-connected PTSD is dismissed.

REMAND

The Veteran contends that she is entitled to an effective 
date prior to March 22, 2001 for a 100 percent schedular 
rating for PTSD, and that there was clear and unmistakable 
error (CUE) in the September 1991 rating decision in not 
assigning an initial compensable disability rating for PTSD.  
However, the evidence of record demonstrates that the 
September 1991 rating decision is not final.  As noted above, 
the CUE claim is dismissed as moot.  

The other issue of entitlement to an effective date prior to 
March 22, 2001 for the assignment of a 100 percent schedular 
rating for the service-connected PTSD may not be addressed 
until the unadjudicated inextricably intertwined issue of 
entitlement to an initial compensable rating for the service-
connected PTSD, which has remained pending since 1991, is 
resolved.  In the event that an initial 100 percent rating is 
not awarded for the service-connected PTSD effective from the 
effective date of service connection, a statement of the case 
(SOC) must be provided to the Veteran at her most current 
address of record in response to her September 1991 notice of 
disagreement before further appellate review may proceed.  

In other words, because there is a current claim pending for 
an earlier effective date for the assignment of a 100 percent 
rating for the service-connected PTSD, and that claim is 
inextricably intertwined with the now pending disagreement 
with the initial noncompensable rating assigned following the 
grant of service connection for PTSD, the RO should first 
have an opportunity to assign an initial 100 percent rating 
effective back to the initial grant of service connection for 
PTSD before being automatically directed to issue an SOC in 
response to the September 1991 notice of disagreement.  

The presumption of regularity that attends to the 
administrative functions of the Government is applicable and 
ordinarily it would be presumed that the RO properly provided 
the Veteran with a SOC in November 1991, unless rebutted by 
clear and convincing evidence to the contrary.  See Baldwin 
v. West, 13 Vet. App. 1, 6 (1999); Mindenhall v. Brown, 7 
Vet. App. 271 (1994).  The Court has declared, however, that 
VA's use of an incorrect address constitutes the clear 
evidence needed to rebut the presumption that it properly 
notified the Veteran.  See Fluker v. Brown, 5 Vet. App. 296, 
298 (1993); Piano v. Brown, 5 Vet. App. 25, 26-27 (1993); see 
also Crain v. Principi, 17 Vet. App. 182, 189 (2003) (holding 
that even an incorrect zip code on a VA mailing is clear 
evidence to rebut the presumption of regularity).  

In the present case, the record demonstrates that the 
November 1991 SOC was not mailed to the Veteran's most recent 
address of record, as recorded in a May 1991 letter from the 
Veteran.  Rather, the SOC was mailed to the Veteran's prior 
address that was recorded on her original claim of January 
1991.  The record demonstrates that notice of the September 
1991 rating decision was mailed to the address listed on the 
Veteran's May 1991 letter, (the most recent address of record 
at that time) and the Veteran subsequently filed a notice of 
disagreement in response to this decision in September 1991.  
However, the SOC was instead mailed to the Veteran's prior 
address as listed on her January 1991 claim (the [redacted]
address).  Since the SOC was mailed to an incorrect address, 
the presumption of administrative regularity has been 
rebutted.  See 38 U.S.C.A. § 5104(a), (b); Best v. Brown, 10 
Vet. App. 322, 325 (1997); 38 C.F.R. § 3.104(a).  As such, 
the 60-day time limit in 38 C.F.R. § 20.302(b) has yet to run 
as the SOC has never been properly sent to the Veteran.  The 
time for appealing either an RO or a Board decision does not 
run if VA failed to provide information or material critical 
to the appellate process.  See Tablazon v. Brown, 8 Vet. App. 
359 (1995) (because the VA did not furnish the Veteran with a 
statement of the case, he was unable to file a "formal 
appeal" with the Board and the RO rating decision did not 
become final).  Thus, this claim must be remanded to first 
address whether a 100 percent rating can be assigned for the 
service-connected PTSD from the effective date of service 
connection; and, if not, then the RO must provide the Veteran 
was an SOC at her most recent address of record in response 
to her September 1991 notice of disagreement.  

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the issue of entitlement 
to an initial compensable rating for the 
service-connected PTSD in light of the 
fact that the September 1991 rating 
decision is not final and given the 
inextricably intertwined claim of 
entitlement to an earlier effective date 
for the assignment of a 100 percent rating 
for the service-connected PTSD prior to 
March 22, 2001.  

2.  If a 100 percent rating for the 
service-connected PTSD is not assigned 
effective from the effective date of 
service connection, then the RO/AMC should 
issue a statement of the case in response 
to the September 1991 rating decision and 
notice of disagreement.  This SOC must be 
mailed to the Veteran's most current 
address of record.  The Veteran should be 
notified of the 60 day time limit for 
filing a substantive appeal outlined at 
38 C.F.R. § 20.302(b).  

3.  Upon completion of the above, if the 
Veteran files a timely substantive appeal 
as to the issue of entitlement to an 
initial compensable rating for the 
service-connected PTSD, the merits of that 
claim must be addressed before the 
adjudication of the inextricably 
intertwined claim of entitlement to a 100 
percent disability rating, prior to March 
22, 2001 can proceed.  If any benefit 
sought on appeal is not granted, the 
Veteran and her representative should be 
furnished an appropriate supplemental 
statement of the case (SSOC) and be 
afforded an opportunity to respond.  Her 
claim should then be returned to the Board 
for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


